Title: To George Washington from Brigadier General William Thompson, 14 May 1776
From: Thompson, William
To: Washington, George

 

Dear General.
Chamblee [Canada] 14 May. 1776.

I arriv’d at this place yesterday evening and shall immediately sett out down the Sorel. Col. Patterson’s Regiment is ordered to Montreal, Col. Greaton’s and part of Col. Bond’s are gone down the Sorel River, and Col. Poor’s is behind at Tyconderoga, for want of Provisions to bring them on. Col. Baldwin with the Carpenters and Smiths I expect hourly.
The News of this Country you will have at large from Dr Franklin whom I met above St John’s yesterday.
I can’t help being a little surprized at the confused manner in which our Army retreated from before Quebec, & still more to hear that it is intended to abandon the Country as far as the mouth of the Sorel. The last part of my Intillegence I can’t think is true, and still expect to find General Thomas with part of the Army at Richlieu—That grand pass and all the Country above It we surely can keep possession of. I shall warmly recommend the fortyfying Point de Chambaux and hope it will be gone into, and I think there is nothing to prevent our doing it.
The confused state of this Country is past description, but matters will be soon settled, and I’m sure that if we are supplied with Powder Provisions and Intrenching tools all will be well.
I expect to be at the mouth of the Sorel River this evening, and shall write your Excellency from General Thomas’s Camp. I am Yr Excellency’s Most obt Hble Servt

Wm Thompson

